El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
El presente es un recurso de certiorari interpuesto por Rosa Ramona Reyes quejándose del procedimiento seguido por la Corte de Distrito de Humacao con motivo de su so-licitud toara que se le permitiera litigar in forma pauperis.
La peticionaria presentó su moción de insolvencia acom-pañada de un proyecto de demanda y de dos juramentos y la corte, el 27 de mayo último, decidió:
“Se concede a la demandante en este caso el beneficio de pobreza para litigar, pero se le impone la condición de que la diligencia del servicio del emplazamiento y de la notificación de la sentencia en su *757día, si ésta fuere favorable, deberá también ser hecha por el Marshal de esta Corte, previo pago de los derechos correspondientes, exclu-yendo los del millaje.”
El 23 de junio siguiente la peticionaria archivó en esta Corte Suprema su solicitud de certiorari. El auto fué ex-pedido y diligenciado el 26 del propio junio, celebrándose la vista del recurso el 6 de julio actual.
La ley que rige en Puerto Rico sobre declaración de po-breza, es clara. Es la No. 17 de 1915. Por su sección 7 dis-pone :
“ . . . . y si dicho juez juzgara suficiente en derecho la demanda, permitirá que se anote dicha demanda, por lo cual el demandante tendrá derecho a todos los servicios de todos los funcionarios del Tribunal, y a todos los mandamientos y providencias del mismo, como si los derechos hubieran sido satisfechos .... ” (Itálicas nuestras.)
Bajo términos tan claros, no pueden imponerse limitacio-nes. Evidentemente el juez actuó sin autoridad al imponer-las en este caso y su resolución debe ser anulada, en tanto en cuanto limita el derecho concedido.